Herlihy, J.
This article 78 proceeding seeks a review of the determination of the Board of Regents suspending for a two-month period the petitioner’s right to practice medicine. The first specification charging fraud and deceit in the practice of medicine was dismissed. The second specification charged the petitioner with unprofessional conduct in that (a) he failed to report to the New York State Department of Health that he supplied narcotics to a patient, knowing that the patient was a habitual user of drugs and which was dismissed; (b) he executed and issued orders on official United States opium order forms and failed to keep a record of the drugs administered, disbursed and professionally used by him, as required by the laws of the State of New York. The petitioner admitted and there is independent proof that he failed to keep records and while the surrounding circumstances are unfortunate, the evidence is substantial and mandates our affirmance. The majority of the members of the Committee on Grievances recommended that the petitioner be censured and reprimanded. The Regents Committee considered a similar charge which had resulted in a censure and *1055reprimand and recommended that discipline be modified and that petitioner be suspended from the practice of medicine for a period of two months and which, in due course, was adopted by the Board of Regents. The action by the Board of Regents was justified. The discipline imposed was not disproportionate to the offense for which lie was found guilty. (Sec Matter of Palermo v. Board of Regents, 14 A D 2d 953.) Determination confirmed and petition dismissed, with $25 costs. Gibson, P. J., Reynolds, Aulisi and Hamm, JJ., concur.